Opinion by
Judge Lindsay :
Mrs. Galliac was not legally bound to comply with her promise to pay Nugent for medical attention to her daughter, because she entered into' the agreement whilst a feme covert. Still, the promise created a moral obligation; and as she continued the employment after she became discovert, and by her ratification of the original agreement, possibly induced Nugent to continue his services, and as she has undoubtedly promised to pay the entire bill since the removal of her disability, the court below did not err in rendering judgment against her.
The statute on frauds does not apply in this case. The credit was *720originally given to Mrs. Galliac. There is nothing to show that Nugent at any time looked to the husband or daughter for payment.

Jno\ Williams, for appellant.


McKee, for appellee.

Judgment affirmed.